
	

115 HR 2683 RH: Protecting Veterans Credit Act of 2018
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 802
		115th CONGRESS2d Session
		H. R. 2683
		[Report No. 115–1025]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2017
			Mr. Delaney (for himself, Mr. Hultgren, Ms. Sinema, Mrs. Walorski, Mr. Rouzer, Mr. O'Rourke, Mr. Ruppersberger, Mr. Young of Alaska, Ms. Stefanik, Mr. Jones, Mr. DeFazio, Mr. Rush, Mr. Bishop of Georgia, Mr. Himes, Mr. Gonzalez of Texas, Ms. Shea-Porter, Mrs. Dingell, Mr. Cartwright, Mr. Courtney, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Financial Services
		
		November 14, 2018Additional sponsors: Mr. Polis,  Mr. Coffman, Mr. Gottheimer, Mr. Arrington, Mr. Crist, Mr. Poliquin, Mrs. Carolyn B. Maloney of New York, Mr. Williams, Mr. Barr, Mr. MacArthur, Mr. Ruiz, Mr. Stivers, Mr. Sherman, Mr. Messer, and Ms. Tenney
			
			November 14, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 25, 2017
		
		
			
		
		A BILL
		To amend the Fair Credit Reporting Act to delay the inclusion in consumer credit reports and to
			 establish requirements for debt collectors with respect to medical debt
			 information of veterans due to inappropriate or delayed billing payments
			 or reimbursements from the Department of Veterans Affairs, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Veterans Credit Act of 2018. 2.PurposeThe purpose of this Act is to rectify problematic reporting of medical debt included in a consumer report of a veteran due to inappropriate or delayed payment for hospital care, medical services, or extended care services provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs.
		3.Amendments to Fair Credit Reporting Act
 (a)Veteran’s medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
				
 (z)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (aa)Veteran's medical debtThe term veteran’s medical debt—
 (1)means a medical collection debt of a veteran owed to an eligible non-Department of Veterans Affairs health care provider that was submitted to the Department for payment for health care authorized by the Department of Veterans Affairs; and
 (2)includes medical collection debt that the Department of Veterans Affairs has wrongfully charged a veteran..
 (b)Exclusion for veteran’s medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:
				
 (7)Any information related to a veteran’s medical debt if the date on which the hospital care, medical services, or extended care services was rendered relating to the debt antedates the report by less than one year if the consumer reporting agency has actual knowledge that the information is related to a veteran’s medical debt and the consumer reporting agency is in compliance with its obligation under section 4(e) of the Protecting Veterans Credit Act of 2018.
 (8)Any information related to a fully paid or settled veteran’s medical debt that had been characterized as delinquent, charged off, or in collection if the consumer reporting agency has actual knowledge that the information is related to a veteran’s medical debt and the consumer reporting agency is in compliance with its obligation under section 4(e) of the Protecting Veterans Credit Act of 2018..
 (c)Update to summary of rightsSection 609(c)(1)(B) of the Fair Credit Reporting Act (15 U.S.C. 1681g(c)(1)(B)) is amended— (1)in clause (v), by striking and at the end;
 (2)in clause (vi), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (vii)the right of a veteran to dispute the inclusion of veteran’s medical debt under section 611.. (d)Removal of veteran’s medical debt from consumer reportSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended—
 (1)in subsection (a)(1)(A), by inserting and except as provided in subsection (g) after subsection (f); and (2)by adding at the end the following:
					
						(g)Dispute process for veteran’s medical debt
 (1)In generalWith respect to a veteran’s medical debt, the veteran may submit a notice described in paragraph (2), proof of liability of the Department of Veterans Affairs for payment of that debt, or documentation that the Department of Veterans Affairs is in the process of making payment for authorized hospital care, medical services, or extended care services rendered to a consumer reporting agency or a reseller to dispute the inclusion of that debt on a consumer report of the veteran.
 (2)Notification to veteranThe Department of Veterans Affairs shall submit to a veteran, not later than 30 days after the Department of Veterans Affairs assumes such liability, a written notice that the Department of Veterans Affairs has assumed liability for part or all of a veteran’s medical debt.
 (3)Deletion of information from fileIf a consumer reporting agency receives notice, proof of liability, or documentation under paragraph (1), the consumer reporting agency, not later than 30 days after receipt, and free of charge to the veteran, shall delete all information relating to the veteran’s medical debt from the file of the veteran and notify the furnisher and the veteran of that deletion..
				4.Verification of veteran’s medical debt
 (a)DefinitionsFor purposes of this section— (1)the term consumer reporting agency means a consumer reporting agency described in section 603(p) or 603(x) of the Fair Credit Reporting Act (15 U.S.C. 1681a); and
 (2)the terms veteran and veteran’s medical debt have the meanings given those terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as added by section 3(a) of this Act.
 (b)EstablishmentNot later than one year after the date of enactment of this Act, the Secretary of Veterans Affairs shall establish a database to allow consumer reporting agencies to verify whether a debt furnished to a consumer reporting agency is a veteran’s medical debt.
			(c)Database features
 (1)In generalThe Secretary of Veterans Affairs shall ensure that the database established under subsection (b), to the extent permitted by law, provides consumer reporting agencies with—
 (A)sufficiently detailed and specific information to verify whether a debt being furnished to the consumer reporting agency is a veteran’s medical debt;
 (B)access to verification information in a secure electronic format; (C)timely access to verification information; and
 (D)any other features that would promote the efficient, timely, and secure delivery of information that consumer reporting agencies could use to verify whether a debt is a veteran’s medical debt.
 (2)Security and confidentialityThe Secretary shall ensure that, in maintaining and allowing access to the database established under subsection (b), the security and confidentiality of nonpublic personal information is maintained.
 (d)Stakeholder inputPrior to establishing the database for verification under subsection (b), the Secretary of Veterans Affairs shall publish in the Federal Register a notice and request for comment that solicits input from the public.
 (e)VerificationProvided the database established under subsection (b) is fully functional and the data available to consumer reporting agencies, a consumer reporting agency shall use the database as a means to identify a veteran’s medical debt pursuant to paragraphs (7) and (8) of section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as added by section (3)(b) of this Act.
 5.Effective dateThe amendments made by this Act shall take effect on the date that is one year after the date of enactment of this Act.
		
	
		November 14, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
